DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel et al. (US 2019/0376716).
Regarding claim 1, Vogel disclose a water heating system (102, HVAC component) comprising: a water heating appliance ([0029]), the water heating appliance including a controller (104)  having an electronic processor, the controller configured to: receive, in response to the water heating appliance being in a first operating mode ([0017]), operational data of the water heating appliance at a first sampling rate; and receive, in response to the water heating appliance being in a second operating mode, operational data of the water heating appliance at a second sampling rate (Figure 2).  
Regarding claim 2, Vogel discloses the water heating system of claim 1, wherein the first operating mode is a startup mode, and wherein the second operating mode is a normal heating operation mode ([0015], Figure 2).  
Regarding claim 3, Vogel discloses the water heating system of claim 1, wherein the first operating mode is a normal heating operation mode (Figure 2, Heat Active 30 seconds), and wherein the second operating mode is a standby mode (Heat Idle 2 minutes).  
Regarding claim 4, Vogel discloses the water heating system of claim 1, wherein the controller (104) is further configured to: receive, in response to detecting the water heating appliance transitioning to a third operating mode, operational data of the water heating appliance at a third sampling rate ([0025]).  
Regarding claim 5, Vogel discloses the water heating system of claim 1, wherein the first sampling rate ([0020], Figure 2, Heat Active 30 seconds) has a higher frequency than the second sampling rate (Heat Idle 2 minutes).  
Regarding claim 6, Vogel discloses the water heating system of claim 1, wherein the water heating appliance is at least one selected from a group consisting of a gas-fired water heater, an electric water heater, a heat pump water heater, a hybrid water heater, a furnace, and a boiler ([0029]).  
Regarding claim 7, Vogel discloses the water heating system of claim 1, wherein the first sampling rate and the second sampling rate are determined by one selected from a group consisting of a user input of a server and a user input of the water heating appliance ([0048], i.e. the controller is configured).   
Regarding claim 8, Vogel discloses the water heating system of claim 1, wherein the water heating appliance adjusts at least one selected from a group consisting of the first sampling rate and the second sampling rate based on a fault detection ([0026], [0042]).  As, a clarification, the sampling would change to be immediate when a threshold is exceeded, which would be a fault condition.
Regarding claim 9, Vogel discloses the water heating system of claim 1, wherein a server receives the operational data from the water heating appliance and stores the operational data ([0042], database is the equivalent of a server).  
Regarding claim 10, Vogel discloses the water heating system of claim 1, wherein the water heating appliance (102) receives the operational data from one or more sensors (106, [0043]).  
Regarding claim 11, Vogel discloses a method for dynamically collecting data from a heating appliance (102, Figure1), the method comprising: operating, with an electronic controller (104), the heating appliance in a first operating mode; receiving, from one or more sensors of the heating appliance, operational data regarding the heating appliance at a first sampling rate; detecting, with the electronic controller, a transition of the operating mode of the heating appliance from the first operating mode to a second operating mode; in response to detecting the transition to the second operating mode ([0017]) , adjusting the sampling rate of the operational data to a second sampling rate (301,303,Figure 3); and receiving, from the one or more sensors of the heating appliance, the operational data regarding the heating appliance at the second sampling rate.  
Regarding claim 12, Vogel discloses the method of claim 11, wherein the first operating mode is a startup mode, and wherein the second operating mode is a normal heating operation mode ([0015], Figure 2).  
Regarding claim 13, Vogel discloses the method of claim 11, wherein the first operating mode is a normal heating operation mode (Figure 2, Heat Active 30 seconds), and wherein the second operating mode is a standby mode (Heat Idle 2 minutes).  
Regarding claim 14, Vogel discloses the method of  claim 11, further comprising: detecting, with the electronic controller (104), a transition of the operating mode of the heating appliance from the second operating mode to a third operating mode;  in response to detecting the transition to the third operating mode, adjusting the sampling rate of the operational data to a third sampling rate; ([0023]) and receiving, from the one or more sensors of the heating appliance, the operational data regarding the heating appliance at the third sampling rate ([0025]).  .  
Regarding claim 15, Vogel discloses the method of claim 11, wherein the first sampling rate ([0020], Figure 2, Heat Active 30 seconds) has a higher frequency than the second sampling rate (Heat Idle 2 minutes).  
Regarding claim 16, Vogel discloses the method of claim 11, wherein the heating appliance is at least one selected from a group consisting of a gas-fired water heater, an electric water heater, a heat pump water heater, a hybrid water heater, a furnace, and a boiler ([0029]).  
Regarding claim 17, Vogel discloses the method of claim 11, wherein the first sampling rate and the second sampling rate are determined by one selected from a group consisting of a user input of a server and a user input of the water heating appliance ([0048], i.e. the controller is configured).   
Regarding claim 18, Vogel discloses the method of claim 11, wherein the water heating appliance adjusts at least one selected from a group consisting of the first sampling rate and the second sampling rate based on a fault detection ([0026], [0042]).  As, a clarification, the sampling would change to be immediate when a threshold is exceeded, which would be a fault condition.
Regarding claim 19, Vogel discloses the method of claim 11, wherein a server receives the operational data from the water heating appliance and stores the operational data ([0042], database is the equivalent of a server).  
Regarding claim 20, Vogel discloses the method of claim 11, wherein a server detects a change in the operating mode of the heating appliance based on metadata included in the operational data ([00420]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762